Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-20 are presented.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/06/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1, 2, 4-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/275261 A1 by Khan et al. (hereafter referred to as Khan), in view of US 2004/0259581 A1 by Crisler et al. (hereafter referred to as Crisler).
Regarding claim 1, Khan teaches a method performed by an apparatus, said method comprising:
obtaining or holding available first radio map information representing a first radio map for a first environment (see at least Fig. 9 ¶ [0073]); and
determining, at least partially based on said first radio map information, second radio map information representing a second radio map for a second environment (see at least Fig. 9 ¶ [0073]), wherein said second radio map contains or represents a respective radio coverage model for each radio device of a group of radio devices, wherein a portion of said second environment at least partially covers said first environment (see at least Fig. 9, 11, and ¶ [0054], [0073]).
Khan does not appear to specifically disclose wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment.
In the same field of endeavor, Crisier teaches wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment (see at least abstract; “The method includes the steps of: determining (210) the location of at least a portion of the plurality of entities within a first coverage area; computing (220) an entity density function for a plurality of density calculation zones within the first coverage area as a function of the determined location of the entities; detecting (230) that a predetermined proximity density threshold has been exceeded in at least one of the density calculation zones”).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  

Regarding claim 2, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches the method further comprising: providing said second radio map information representing the second radio map such that it is receivable or retrievable by a mobile device (see at least ¶ [0041]).

Regarding claim 4, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein said determining second radio map information comprises: selecting, at least partially based on said first radio map information, said group of radio devices from a plurality of radio devices, wherein a respective radio signal from each radio device of said plurality of radio devices is observable in said second environment (see at least ¶ [0054]).

Regarding claim 5, Khan in view of Crisier teaches the method of claim 1.  In addition Crisier teaches wherein said group of radio devices is selected from said plurality of radio devices such that a predetermined density criterion for said density of radio coverage models in said portion of said second environment at least partially covering said first environment is met (see at least Fig. 7).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  

Regarding claim 6, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein each of said radio coverage models for each radio device of said group of radio devices is one of a matrix model, a geometric model and a parametric model (see at least ¶ [0053]).

Regarding claim 7, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein one or more radio devices of said group of radio devices are one of: a Bluetooth beacon; and 20 an access point of a wireless local area network (WLAN) (see at least ¶ [0055]).

Regarding claim 8, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein said first radio map is an indoor radio map (see at least Fig. 11 and ¶ [0054]).

Regarding claim 9, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein said first environment is a complex of buildings, a building or a building floor (see at least Fig. 11 and ¶ [0054]).

Regarding claim 10, Khan in view of Crisier teaches the method of claim 1.  In addition, Khan teaches wherein said second radio map is to be used for offline position estimating of said mobile device (see at least ¶ [0061]).

Regarding claim 11, Khan teaches an apparatus comprising at least one processor and at least one memory containing computer program code, the at least one memory and the computer program code with the at least one processor (see at least ¶ [0071]) configured to cause the apparatus at least to perform:
obtaining or holding available first radio map information representing a first radio map for a first environment (see at least Fig. 9 ¶ [0073]); and
determining, at least partially based on said first radio map information, second radio map information representing a second radio map for a second environment (see at least Fig. 9 ¶ [0073]), wherein said second radio map contains or represents a respective radio coverage model for each radio device of a group of radio devices, wherein a portion of said second environment at least partially covers said first environment (see at least Fig. 9, 11, and ¶ [0054], [0073]).
Khan does not appear to specifically disclose wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment.
In the same field of endeavor, Crisier teaches wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment (see at least abstract; “The method includes the steps of: determining (210) the location of at least a portion of the plurality of entities within a first coverage area; computing (220) an entity density function for a plurality of density calculation zones within the first coverage area as a function of the determined location of the entities; detecting (230) that a predetermined proximity density threshold has been exceeded in at least one of the density calculation zones”).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  

Regarding claim 12, Khan in view of Crisier teaches the apparatus of claim 11.  In addition, Khan teaches wherein the at least one memory and the computer program code with the at least one processor are further configured to cause the apparatus to: provide said second radio map information representing the second radio map such that it is receivable or retrievable by a mobile device (see at least ¶ [0044]). 

Regarding claim 14, Khan in view of Crisier teaches the apparatus of claim 11.  In addition, Khan teaches wherein the at least one memory and the computer program code with the at least one processor are configured to cause the apparatus to determine second radio map information by: selecting, at least partially based on said first radio map information, said group of radio devices from a plurality of radio devices, wherein a respective radio signal from each radio device of said plurality of radio devices is observable in said second environment (see at least ¶ [0054]).

Regarding claim 15, Khan in view of Crisier teaches the apparatus of claim 11.  In addition, Crisier teaches wherein said group of radio devices is selected from said plurality of radio devices such that a predetermined density criterion for said density of radio coverage models in said portion of said second environment at least partially covering said first environment is met (see at least Fig. 7).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  

Regarding claim 16, Khan teaches a non-transitory computer readable storage medium storing computer program code (see at least ¶ [0071]), wherein the computer program code causes, upon execution, an apparatus to perform: 
obtaining or holding available first radio map information representing a first radio map for a first environment (see at least Fig. 9 ¶ [0073]); and
determining, at least partially based on said first radio map information, second radio map information representing a second radio map for a second environment (see at least Fig. 9 ¶ [0073]), wherein said second radio map contains or represents a respective radio coverage model for each radio device of a group of radio devices, wherein a portion of said second environment at least partially covers said first environment (see at least Fig. 9, 11, and ¶ [0054], [0073]).
Khan does not appear to specifically disclose wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment.
In the same field of endeavor, Crisier teaches wherein a density of radio coverage models contained in or represented by said second radio map in said portion of said second environment at least partially covering said first environment is higher than a density of radio coverage models contained in or represented by said second radio map in a remaining portion of said second environment (see at least abstract; “The method includes the steps of: determining (210) the location of at least a portion of the plurality of entities within a first coverage area; computing (220) an entity density function for a plurality of density calculation zones within the first coverage area as a function of the determined location of the entities; detecting (230) that a predetermined proximity density threshold has been exceeded in at least one of the density calculation zones”).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  

Regarding claim 17, Khan in view of Crisier teaches the non-transitory computer readable storage medium of claim 1.  In addition, Khan teaches wherein the computer program code further causes, upon execution, the apparatus to perform: provide said second radio map information representing the second radio map such that it is receivable or retrievable by a mobile device (see at least ¶ [0044]).

Regarding claim 20, Khan in view of Crisier teaches the non-transitory computer readable storage medium of claim 16.  In addition, Crisier teaches wherein said group of radio devices is selected from said plurality of radio devices such that a predetermined density criterion for said density of radio coverage models in said portion of said second environment at least partially covering said first environment is met (see at least Fig. 7).
It would have been obvious to one having ordinary skills in the art before the effective filing dates to modify the coverage zones of Khan with the coverage zones as taught by Crisier in order to utilize a density function computation for dynamic communication.  
Allowable Subject Matter
8.	Claims 3, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465